           Case 1:20-cv-05560-VSB Document 17 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                       8/18/2020
SHOMARI E. NORMAN,                                        :
                                                          :
                                        Plaintiff,        :
                                                          :         20-CV-5560 (VSB)
                      -against-                           :
                                                          :             ORDER
CITY OF NEW YORK, et al.                                  :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On August 17, 2020, Defendants ATTORNEY GENERAL LETITIA JAMES and

INSPECTOR GENERAL LETIZIA TAGLIAFIERRO filed a motion to dismiss the complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 15.) Under Federal

Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under

Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiffs shall file any amended complaint by September 7, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if Plaintiff chooses not to file an amended complaint

and instead seeks to oppose Defendants’ motion, Plaintiff shall serve any opposition to the

motion to dismiss by September 16, 2020. Defendants’ reply, if any, shall be served by fourteen

days after the opposition is filed. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
        Case 1:20-cv-05560-VSB Document 17 Filed 08/18/20 Page 2 of 2




      The Clerk is directed to mail a copy of this order to the pro se Plaintiff.

SO ORDERED.
Dated: August 18, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
